RESOLUCIÓN
El 20 de junio de 1990 la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía aprobó la resolución siguiente:
Con motivo de información suministrada mediante declaración jurada suscrita por un aspirante, el Tribunal Supremo de Puerto Rico encomendó a la Oficina de Administración de los Tribunales realizar una investigación en torno a una alegada irregularidad relacionada con la parte general del examen de reválida para los aspirantes al ejercicio de la abogacía administrado durante el pasado mes de marzo de 1990. El Tribunal Supremo también ordenó un estudio independiente a un perito de reconocida autoridad en Estados Unidos en el área de estadística[s] y medición de[l] examen de reválida.
La investigación realizada por unos investigadores especiales designados por la Oficina de Administración de los Tribunales incluyó la toma de declaraciones juradas de un número de aspiran-tes y de otras personas que participaron en la administración del examen. Tanto la investigación de la Oficina de Administración de los Tribunales como el estudio del perito estadístico se llevaron a cabo separada e independientemente del proceso de corrección de la reválida, el cual continuó realizando el Comité de Correctores de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía conforme el itinerario de trabajo establecido originalmente. Dicho proceso de corrección no sufrió interrupción ni se afectó o alteró por la investigación practicada.
La investigación realizada por la Oficina de Administración de los Tribunales no reveló evidencia de que la totalidad del examen o *536cualquiera de sus partes fuera vendida, facilitada o circulada entre los aspirantes con anterioridad al proceso de reválida. De la investigación surge que ningún aspirante declaró que tuvo acceso o escuchó comentarios sobre las situaciones de hechos expuestas en las preguntas de selección múltiple o de discusión. Tampoco se encontró evidencia de que la clave de las preguntas de selección múltiple ni los criterios de evaluación o las guías de calificación de la parte de discusión del examen fueron divulgadas entre los aspiran-tes antes o durante el examen.
La investigación de la Oficina de Administración de los Tribunales reveló que poco antes del inicio de algunas de las sesiones de la parte de discusión circularon rumores sobre temas generales que serían incluidos entre aquellos comprendidos en las preguntas de discusión. De la información suministrada por los aspirantes se desprende que algunos de los comentarios sobre los posibles temas de las preguntas se originaron sugerencias legítimas de los profe-sores de los cursos de repaso de reválida y otras fueron el producto del estudio de las figuras jurídicas y conceptos incluidos en reválidas anteriores. En otras, la fuente u origen de los comentarios no pudo ser determinada.
Aunque en la mayor parte de los casos la información circulada resultó ser incorrecta, en casos aislados la información coincidió con algunos de los temas y conceptos que en efecto fueron incluidos en ciertas preguntas de discusión.- Sin embargo, no se encontró evi-dencia de que esto fuera producto de una violación a las normas de seguridad establecidas por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía.
El análisis del consultor independiente estableció que de haber ocurrido algún acceso no autorizado a cualquier tema de las preguntas de discusión, el mismo no afectó la validez del examen ni los resultados obtenidos por los aspirantes que tomaron la reválida. Igual criterio comparte la Oficina de Administración de los Tribu-nales. Por otro lado, al comparar los resultados de esta reválida con la reválida de marzo de 1989, también se encontró que hubo una reducción de un siete po[r cjiento (7%) en el número de aspirantes que aprobaron el examen.
A base de la investigación practicada por la Oficina de Adminis-tración de los Tribunales y el estudio del perito independiente, la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía concluye que no existe fundamento para anular la reválida e invalidar los resultados del examen. De conformidad con esta determinación, la Junta Examinadora de Aspirantes al Ejercicio *537de la Abogacía recomienda al Honorable Tribunal Supremo que autorice las certificación de los resultados de los exámenes de reválida general y notarial administrados durante el pasado mes de marzo.
La Junta Examinadora de Aspirantes al Ejercicio de la Abogacía reitera que es su interés el procurar y garantizar la pureza de los procedimientos de preparación, administración y correción de los exámenes de reválida. Con esa meta como norte y fin primordial, en caso de surgir información adicional en el futuro que establezca la existencia de cualquier tipo de irregularidad en la administración de la reválida, se tomarán todas las medidas correctivas y cautelares que sean necesarias y oportunamente se le informará al Tribunal Supremo para la acción que estime procedente.
Así lo acordó por unanimidad la Junta Examinadora de Aspiran-tes al Ejercicio de la Abogacía y certifica la Directora Ejecutiva Interina.
Ivette M. Rosselló González
Directora Ejecutiva Interina
Examinada la misma y los informes de la Oficina de Adminis-tración de los Tribunales y del perito en estadísticas y medición, se autoriza a la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía a certificar los resultados de la reválida ofrecida en marzo de 1990.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General Interino.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino